Citation Nr: 0327219	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L4-L5, currently rated at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  During the 
pendency of the appeal, the veteran moved to Florida and 
jurisdiction was transferred to the St. Petersburg, Florida, 
RO.

While this appeal was pending, the applicable rating criteria 
for intervertebral disc syndrome were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  The Board notes that the veteran has not been 
afforded a copy of the new regulations nor has he had a VA 
examination under the new regulations.  As such, a current 
examination is warranted.  In addition, further medical 
evidence may need to be associated with the claims file.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the following clinical 
records related to the claim on appeal 
from the VA Medical Center (VAMC) in Bay 
Pines:
?	Outpatient Treatment Records 
since August 2002

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected low back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lumbar spine, 
describe symptoms exhibited by the 
veteran to include any muscle spasms, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

The examiner should also assess the number 
of incapacitating episodes of 
intervertebral disc syndrome, if any, 
experienced by the veteran, giving the 
estimate in the number of weeks (total 
duration) over the past twelve months.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations (including 
a copy of the amended back regulations) 
considered pertinent to the issue, as 
well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

